IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RONALD GENE SHINGLER JR.,               NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5783

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 5, 2016.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Ronald Gene Shingler Jr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WINOKUR, and WINSOR, JJ., CONCUR.